DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claims 1, 9, and 13 recite the limitation “the second radio technology” in lines 11, 10-11, and 7 respectively. For consistency and clarification with “a second radio access technology” in lines 8-9, 8, and 4-5 of claims 1, 9, and 13 respectively, it is recommended to change “the second radio technology” in lines 11, 10-11, and 7 respectively, to “the second radio access technology”.
Claims 2-8, 10-12, and 14-20 are also objected for the same reason as set forth above in claims 1, 9, and 13 respectively.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 9, filed 14 January 2022, in view of the amendments with respect to claims 1, 4, 9-10, and 16 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2020/0112350 A1 (hereinafter referred to as “Yang”) on the basis of US Provisional Application No. 62/756,443 in view of Gubeskys et al. US 2016/0295630 A1 (hereinafter referred to as “Gubeskys”). Note Gubeskys was cited by the applicant in the IDS received 30 January 2020.
As to claim 1, Yang teaches an apparatus comprising:
at least one processor; and
at least one memory including instructions,
wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to (¶¶113-114; figure 2: AP 105/200 comprising processor and memory, memory storing code containing instructions that when executed by the processor, cause the processor to):
transmit, by a first transceiver configured to operate according to a first radio technology, wherein the apparatus comprises the first transceiver, a calibration start message to a second device to start a calibration process by the second device (¶¶113, 116, and 195; figures 2 and 10: AP 105 transmits, using first WLAN transceiver of transceivers 250, NDPA-MU 1005 to STA 115 initiating the implicit sounding calibration procedure by prompting STA 115 to transmit uplink NDP 1010),
transmit a calibration message by a second transceiver, to the second device, wherein the apparatus comprises the second transceiver (¶¶113, 116, and 196-197; figures 2 and 10: AP 105 transmits, using second transceiver of transceivers 250, NDP 1020 to STA 115 such that STA 115 may perform measurement on the NDP, and AP 105 transmits trigger 1025 to STA 115, indicating calibration procedure, to initiate feedback report transmission),
receive by the first transceiver, channel state information for the second transceiver from the second device, wherein the channel state information is based on reception of the calibration message (¶197; figure 10: STA 115 transmits channel feedback report 1030 to AP 105 based on received NDP 1020), and
perform one or both of the following:
determine at least one coefficient for null steering towards the second device based on the channel state information (¶¶5, 108, 197-198, and 202; figure 10: AP 105 determines effective channel mismatch of the implicit sounding calibration procedure based on the received downlink feedback report 1030 and determines beamforming steering matrix used to direct DL transmissions toward another STA and reduce signaling interference for STA 115 (i.e. null steering towards STA 115)), or
transmit a directional message to a third device, using the at least one coefficient (¶¶5, 108, and 203; figure 10: AP 105 using beamforming to transmit DL data transmission 1065 to other STA using the beamforming steering matrix).
Although Yang teaches “An apparatus…to start a calibration process by the second device, transmit a calibration message by a second transceiver, to the second device…using the at least one coefficient,” Yang does not explicitly disclose “for a second radio access technology” and “configured to operate according to the second radio technology”.
However, Gubeskys teaches for a second radio access technology (¶¶47-49; figure 3: establish/synchronize/calibrate RAT using an assisting RAT), and
configured to operate according to the second radio technology (¶87; figure 15: apparatus operates multiple transceivers according to different RATs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “for a second radio access technology” and “configured to operate according to the second radio technology” as taught by Gubeskys because it provides Yang’s apparatus with the enhanced capability of utilizing an assisting transceiver configured to operate according to an assisting RAT to establish/synchronize/calibrate a different RAT (Gubeskys, ¶¶47-49 and 87; figures 3 and 15).
As to claim 2, Yang in view of Gubeskys teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to:
interpolate the channel state information for subcarrier spacing for the second transceiver, and provide the interpolated channel state information for the second transceiver (¶¶134 and 196-197; figures 5 and 10: AP 105 interpolates the received channel measurements on difference subcarriers of a frequency bandwidth, performs uplink channel estimation, and triggers downlink sounding procedure performed by the second transceiver).
As to claim 3, Yang in view of Gubeskys teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to:
transmit, by the first transceiver, interpolation control information to the second device, for controlling interpolation of channel estimate generated on the basis of the calibration message (¶134; figure 5: AP 105 transmits interpolated channel measurements for the STAs to share frequency resources based on the interpolation of the channel measurements based on the NDP transmissions).
As to claim 4, Yang in view of Gubeskys teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to:
determine a transmission time for the calibration message and transmit the calibration message on the determined transmission time (¶¶196 and 244: schedule NDP transmission to STA and perform NDP transmission to STA at scheduled time).
As to claim 5, Yang in view of Gubeskys teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to generate the calibration message by the second transceiver using:
a prestored sequence accessed by the second transceiver (¶¶114-116 and 212: second transceiver transmits prestored signal generated by the processor as the NDP).
As to claim 6, Yang in view of Gubeskys teaches the apparatus of claim 1. Yang further teaches wherein the channel state information comprises subcarrier channel estimate information, channel quality information, or beamforming coefficient information (¶¶6, 91, 124, 134, and 197: channel state information comprises CQI, channel measurements on different subcarrier for estimation, or CBF).
As to claim 7, Yang in view of Gubeskys teaches the apparatus of claim 1. Yang further teaches wherein the calibration start message is a calibration start frame for implicit feedback beamforming, and the calibration message is or a null data packet frame transmitted in response to the announcement frame (¶¶195-197; figure 10: NDPA-D for implicit feedback beamforming and NDP).
As to claim 9, Yang teaches an apparatus, comprising:
at least one processor; and
at least one memory including instructions,
wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to (¶¶117-118; figure 3: STA 300/115 comprising processor and memory, memory storing code containing instructions that when executed by the processor, cause the processor to):
receive, by a first transceiver of a first radio technology and from a second device, wherein the apparatus comprises the first transceiver, a calibration start message to start a calibration process (¶¶117, 120, and 195; figures 3 and 10: STA 115 receives, using first WLAN transceiver of transceivers 330, NDPA-MU 1005 from AP 105 initiating the implicit sounding calibration procedure by prompting STA 115 to transmit uplink NDP 1010),
receive, by a second transceiver, wherein the apparatus comprises the second transceiver, a calibration message from the second device (¶¶117, 120, and 196-197; figures 3 and 10: STA 115 receives, using second transceiver of transceivers 330, NDP 1020 to from AP 105 such that STA 115 may perform measurement on the NDP, and AP 105 transmits trigger 1025 to STA 115, indicating calibration procedure, to initiate feedback report transmission),
generate channel state information for the second transceiver on the basis of the received calibration message (¶¶6, 91, 124, 134, and 197: generate channel state information based on received NDP for downlink feedback report 1030), and
transmit, by the first transceiver, the channel state information to the second device for performing one or both of beamforming or null steering by the second device (¶¶5, 108, 197-198, and 202-203; figure 10: STA 115 transmits downlink feedback report 1030 to AP 105 for AP 105 to determine effective channel mismatch of the implicit sounding calibration procedure based on the received downlink feedback report 1030 and determine beamforming steering matrix used to direct DL transmissions toward another STA and reduce signaling interference for STA 115 (i.e. null steering towards STA 115)).
Although Yang teaches “An apparatus…by the second transceiver, wherein the apparatus comprises the second transceiver…by the second device,” Yang does not explicitly disclose “for a second radio access technology” and “configured to operate according to the second radio technology”.
However, Gubeskys teaches for a second radio access technology (¶¶47-49; figure 3: establish/synchronize/calibrate RAT using an assisting RAT), and
configured to operate according to the second radio technology (¶87; figure 15: apparatus operates multiple transceivers according to different RATs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “for a second radio access technology” and “configured to operate according to the second radio technology” as taught by Gubeskys because it provides Yang’s apparatus with the enhanced capability of utilizing an assisting transceiver configured to operate according to an assisting RAT to establish/synchronize/calibrate a different RAT (Gubeskys, ¶¶47-49 and 87; figures 3 and 15).
As to claim 10, Yang in view of Gubeskys teaches the apparatus of claim 9. Yang further teaches wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to:
determine timing information for the calibration message for the second transceiver, and receive the calibration message from the second device on the basis of the determined timing information (¶¶195-197; figure 10: STA 115 receives NDPAs initiating implicit sounding calibration procedure and receive NDP based on the NDPAs).
As to claim 11, Yang in view of Gubeskys teaches the apparatus of claim 9. Yang further teaches wherein the at least one memory and the instructions are configured, with the at least one processor, to cause the apparatus to:
interpolate channel estimate by the second transceiver on the basis of the received calibration message to subcarrier spacing of the first transceiver, and transmit the interpolated channel estimate from the first transceiver as the channel state information (¶¶134 and 196-197; figures 5 and 10: STA 115 interpolates the channel measurements on difference subcarriers of a frequency bandwidth on the basis of the received NDP and the second transceiver transmits the interpolated channel measurements as the channel state information).
As to claim 12, claim 12 is rejected the same way as claim 6.
As to claim 13, claim 13 is rejected the same way as claim 1.
As to claim 14, claim 14 is rejected the same way as claim 2.
As to claim 15, claim 15 is rejected the same way as claim 3.
As to claim 16, claim 16 is rejected the same way as claim 4.
As to claim 17, claim 17 is rejected the same way as claim 5.
As to claim 18, claim 18 is rejected the same way as claim 6.
As to claim 19, claim 19 is rejected the same way as claim 7.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gubeskys as applied to claims 1 and 13 above, and further in view of Salem et al. US 2019/0075581 A1 (hereinafter referred to as “Salem”).
As to claim 8, Yang in view of Gubeskys teaches the apparatus of claim 1. Yang further teaches wherein the first transceiver is a wireless local area network transceiver (¶¶113 and 116; figure 2: first WLAN transceiver).
Yang further teaches “wherein the first transceiver is a wireless local area network transceiver,” Yang does not explicitly disclose “the second transceiver is new radio-unlicensed transceiver”.
However, Salem teaches wherein the second transceiver is new radio-unlicensed transceiver (¶¶74 and 209: second transceiver of base station/gNB supports new radio unlicensed band RAT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang in view of Gubeskys by including “the second transceiver is new radio-unlicensed transceiver” as taught by Salem because it provides Yang in view of Gubeskys’s apparatus with the enhanced capability of the second transceiver operating according to new radio-unlicensed RAT (Salem, ¶¶74 and 209).
As to claim 20, claim 20 is rejected the same way as claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469